Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
1.	On pages 8-9 of the remark Applicant argues prior art Narashima fails to disclose “panel activation request” as recited in the independent claims.

 	In response:
 	The examiner respectfully disagrees. Examiner notes here that he must give each limitation of its broadest reasonable interpretation. In the claim, Applicant does not further clarify “a panel activation request”. Prior art Norshima at abstract, [0054] discloses of receiving RAR and based on the RAR, the UE activates a transmit beam in order to send message. Here RAR corresponds to “a panel activation request”. If a particular definition of the claimed term “a panel activation request” is applied here then Applicant should define it in the claim and provides support in the specification. 
 	For the above reasons, examiner maintains the rejection. 

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 1-14 and 16-26 is/are rejected under 35 U.S.C. 103 as being un-patentable over US Publication 2018/0368189 to Narasimha et al. (hereinafter Narasimha) in view of US Publication  2020/0351950 to Liu et al. (hereinafter Liu)   

	As to claims 1, 5 and 6, Narsimha discloses a method of communications, comprising:
 	transmitting, by the network node, a panel activation request to the user equipment (UE) (Narasimha; [0022] discloses of receiving antenna configuration. Abstract discloses a Base Station transmitting a RAR message and based on the RAR message UE activate a particular beam for the preferred PRACH); and
 	receiving, by the network node, in response to the transmitting of the synchronization signal block (SSB) and the panel activation request (Narasimha; Fig.6: 554; [0022]; [0122]  discloses of receiving a response message by the base station or network device):
 	a first transmission of a physical random access channel (PRACH) using a first physical random access channel (PRACH) resource of a first set of physical random access channel (PRACH) resources, the first set of physical random access channel (PRACH) resources configured for the plurality of the beams associated with the SSB (Narasimha; Abstract; Fig.6: 554; 556; [0122]; [0054]; [0056] discloses PRACH transmission corresponds to a first transmission),

 	wherein the first transmission and the second transmission are received using a same receive (Rx) beam at the network node (Narasimha; [0105] discloses of using same receive beam for the RACH and preferred RACH).
 	Narsimha discloses of transmitting a SSB to a UE wherein the SSB comprises a beam. Narsimha fails to disclose a SSB comprises plurality of beams. However, Liu discloses  
 	transmitting, by a network node, a synchronization signal block (SSB) to the user equipment (UE), the synchronization signal block (SSB) comprising a plurality of beams (Liu; [0167] discloses a SSB corresponding to a plurality of beams);
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention because both of the references discloses SSB comprises beam. One would be motivated to combine the teachings in order to use the limited resources in an effective way by sending plurality of beams in a single SSB. 

 	As to claim 2, the rejection of claim 1 as listed above is incorporated herein. In addition Narsimha- Liu discloses wherein the panel activation request indicates: 
 	identities of the one or more panels to be activated at the user equipment (UE) (Narsimha; [0022] discloses of configuring antenna to receive signal means the antenna is activated. Here Narsimha is applied for the 1st alternative), or 


As to claim 3, the rejection of claim 2 as listed above is incorporated herein. In addition Narsimha- Liu discloses wherein the panel activation request is transmitted via a physical downlink control channel (PDCCH), a radio resource control (RRC) configuration message, or a channel state information-reference signal (CSI-RS) (Narsimha; [0053] discloses a downlink control channel. Here Narsimha is applied for the 1st alternative). 

As to claim 4, the rejection of claim 1 as listed above is incorporated herein. In addition Narsimha- Liu discloses wherein the network node is a radio access network node, an integrated access and backhaul (IAB) network node, and/or the user equipment (UE) is an integrated access and backhaul (IAB) node (Narsimha; Fig.1A shows network node (i.e 170A; 170B) and UE (i.e 110A; 110B and 110c)).

As to claims 7, 14, 15 and 16, Narasimha discloses a method of communications, comprising:
receiving, by the user equipment (UE), a panel activation request from the network node (Narasimha; [0022] discloses of receiving antenna configuration. Abstract discloses a Base Station transmitting a RAR message and based on the RAR message UE activate a particular beam for the preferred PRACH);
activating, by the user equipment (UE), one or more panels, the activating based at least on the panel activation request and/or the measuring (Narsimha; [0022] discloses of configuring antenna to receive signal means the antenna is activated; and 
transmitting, by the user equipment (UE):
a first transmission of a physical random access channel (PRACH) using a first physical random access channel (PRACH) resource of a first set of physical random access channel (PRACH) resources 
a second transmission of the physical random access channel (PRACH) using a second physical random access channel (PRACH) resource of a second set of physical random access channel (PRACH) resources configured for indicating the activating of one or more panels at the user equipment (UE) (Narasimha; Fig.6: 554; 556; [0122]; [0054]; [0056] discloses preferred PRACH transmission corresponds to a second transmission), and
wherein the first transmission and the second transmission are transmitted using a same transmit (Tx) beam from the user equipment (UE) (Narsimha; [0056] discloses a UE using same transmit beam for the plurality of PRACH messages)
 	Narsimha discloses of transmitting a SSB to a UE wherein the SSB comprises a beam. Narsimha fails to disclose a SSB comprises plurality of beams. However, Liu discloses  
receiving, by a user equipment (UE), a synchronization signal block (SSB) from a network node, the synchronization signal block (SSB) comprising a plurality of beams (Liu; [0167] discloses a SSB corresponding to a plurality of beams);
measuring, by the user equipment (UE), the plurality of beams received from the network node (Liu; [0167] discloses a SSB corresponding to a plurality of beams)
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention because both of the references discloses SSB comprises beam. One would be motivated to combine the teachings in order to use the limited resources in an effective way by sending plurality of beams in a single SSB. 
 
 	As to claim 8, the rejection of claim 7 as listed above is incorporated herein. In addition Narsimha- Liu discloses wherein the panel activation request indicates: 
st alternative), or 
 	a number of panels to be activated at the user equipment (UE)

As to claim 9, the rejection of claim 7 as listed above is incorporated herein. In addition Narsimha- Liu discloses wherein at least one panel is used by the user equipment (UE) for performing the measuring (Narsimha; Abstract; [0007]; [0016]).

As to claim 10, the rejection of claim 9 as listed above is incorporated herein. In addition Narsimha- Liu discloses wherein the at least one panel that is used by the user equipment (UE) for performing the measuring is in a reception only state (Narsimha; [0022] discloses of configuring antenna to receive signal)

As to claim 11, the rejection of claim 9 as listed above is incorporated herein. In addition Narsimha- Liu discloses wherein the at least one panel that is used by the user equipment (UE) for performing the measuring is in a deactivated state and transitioned to the reception only state for performing the measuring (Narsimha; Abstract; [0007]; [0016]; [0022]).

As to claim 12, the rejection of claim 7 as listed above is incorporated herein. In addition Narsimha- Liu discloses wherein the panel activation request is received via a physical downlink control channel (PDCCH), a radio resource control (RRC) configuration message, or a channel state information-reference signal (CSI-RS) (Narsimha; [0053] discloses a downlink control channel. Here Narsimha is applied for the 1st alternative).

As to claim 13, the rejection of claim 7 as listed above is incorporated herein. In addition Narsimha- Liu discloses wherein the network node is a radio access network node or an integrated access and backhaul (IAB) network node (Narsimha; Fig.1A shows network node (i.e 170A; 170B) and UE (i.e 110A; 110B and 110c)).

As to claims 17, 25 and 26, Narasimha discloses a method of communications, comprising:
receiving, by the user equipment (UE), configuration information from the network node, the configuration information based on SSB configuration and a number of panels at the user equipment (UE) (Narasimha; [0022] discloses of receiving antenna configuration. Abstract discloses a Base Station transmitting a RAR message and based on the RAR message UE activate a particular beam for the preferred PRACH), the configuration information further comprising:
 a first transmission configuration indicating a first set of physical random access channel (PRACH) resources configured for the plurality of beams received from the network node (Narasimha; Abstract; Fig.6: 554; 556; [0122]; [0054]; [0056] discloses PRACH transmission corresponds to a first transmission), and
a second transmission configuration indicating a second set of physical random access channel (PRACH) resources for one or more panels active at the user equipment (UE); and transmitting, by the user equipment (UE) (Narasimha; Fig.6: 554; 556; [0122]; [0054]; [0056] discloses preferred PRACH transmission corresponds to a second transmission):
a first transmission of a physical random access channel (PRACH) to the network node, the first transmission using resources based on the first transmission configuration (Narasimha; Abstract; Fig.6: 554; 556; [0122]; [0054]; [0056] discloses PRACH transmission corresponds to a first transmission), and

  	Narsimha discloses of transmitting a SSB to a UE wherein the SSB comprises a beam. Narsimha fails to disclose a SSB comprises plurality of beams. However, Liu discloses  
receiving, by a user equipment (UE), a synchronization signal block (SSB) from a network node, the synchronization signal block (SSB) comprising a plurality of beams (Liu; [0167] discloses a SSB corresponding to a plurality of beams);
measuring, by the user equipment (UE), the plurality of beams received from the network node (Liu; [0167] discloses a SSB corresponding to a plurality of beams);
It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention because both of the references discloses SSB comprises beam. One would be motivated to combine the teachings in order to use the limited resources in an effective way by sending plurality of beams in a single SSB

As to claim 18, the rejection of claim 17 as listed above is incorporated herein. In addition Narsimha- Liu discloses wherein the transmitting of the second transmission of the physical random access channel (PRACH) further comprises:
determining whether a panel of the plurality of panels is being activated (Narsimha; Abstract; [0007]; [0016]; [0022]; [0054]; [0056]); and 
configuring, in response to determining that the panel is being activated, a resource from the second set of physical random access channel (PRACH) resources based on the second transmission configuration (Narsimha; Abstract; [0007]; [0016]; [0022]; [0054]; [0056]). 

As to claim 19, the rejection of claim 17 as listed above is incorporated herein. In addition Narsimha- Liu discloses wherein the first transmission and the second transmission are transmitted using a same transmit (Tx) beam from the user equipment (UE) (Narsimha; [0056] discloses a UE using same transmit beam for the plurality of PRACH messages).

As to claim 20, the rejection of claim 17 as listed above is incorporated herein. In addition Narsimha- Liu discloses wherein a panel at the user equipment (UE) is in one of a deactivated mode, a reception only mode, or an activated mode (Narsimha; [0022] discloses of configuring antenna to receive signal means the antenna is activated or a reception mode. Here Narsimha is applied for the second alternative).

As to claim 21, the rejection of claim 17 as listed above is incorporated herein. In addition Narsimha- Liu discloses wherein panel transitions include at least transitioning of a panel from the deactivated mode to the reception only mode and/or from the reception only mode to the activated mode (Narsimha; [0022] discloses of configuring antenna to receive signal means the antenna is activated or a reception mode. Here Narsimha is applied for the second alternative)

As to claim 22, the rejection of claim 17 as listed above is incorporated herein. In addition Narsimha- Liu discloses wherein a panel is activated by the user equipment (UE) based on downlink signal quality measurements (Narsimha; [0016]; [0054]) 

As to claim 23, the rejection of claim 17 as listed above is incorporated herein. In addition Narsimha- Liu discloses wherein the measuring of the plurality of beams is performed by one or more 

As to claim 24, the rejection of claim 17 as listed above is incorporated herein. In addition Narsimha- Liu discloses wherein the user equipment (UE) is an integrated access and backhaul (IAB) node (Narsimha; Fig.1A shows UE (i.e 110A; 110B and 110c)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478